                         Case 19-11626-KG                 Doc 704         Filed 12/27/19           Page 1 of 7

                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


    In re:                                                                               Chapter 11

    PES HOLDINGS, LLC, et al.,1                                                          Case No. 19-11626 (KG)

                                   Debtors.                                              (Jointly Administered)


                                    AFFIDAVIT OF SERVICE OF PUBLICATION

     PLEASE TAKE NOTICE that the undersigned certifies that the following document

                                 Notice of Hearing to Consider Confirmation
                        of The Chapter 11 Plan Filed by The Debtors and Related Voting
                                           and Objection Deadlines

was published in the following publications on the date provided.

                         Publication                                            Date                               Exhibit
                         USA Today                                         December 16, 2019                         A
                     The New York Times                                    December 16, 2019                         B




/s/ Darleen Sahagun___
Darleen Sahagun
Omni Agent Solutions
5955 DeSoto Avenue, Suite 100
Woodland Hills, California 91367
(818) 906-8300
Claims, Noticing, and Administrative Agent for the Debtor




1
 Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: PES Holdings, LLC
(8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661);
PES Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC
(9574). The Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
Case 19-11626-KG   Doc 704 Filed 12/27/19   Page 2 of 7
                   EXHIBIT     A
Case 19-11626-KG   Doc 704   Filed 12/27/19   Page 3 of 7
                                                  Case 19-11626-KG              Doc 704            Filed 12/27/19                                      Page 4 of 7
2C ❚ MONDAY, DECEMBER 16, 2019 ❚ USA TODAY                   E3                                                                                                                                                                                                               SPORTS



When Captain America is hurting the USA
Reed earned moniker but his behavior wearing thin
              Eamon Lynch             ideals Captain America em-           hole. That’s when Captain
              Columnist               bodies? If you are the sickly        America needs his team to cir-
              Golfweek                man and not the superhero?           cle the wagons against incom-
              USA TODAY NETWORK       Just keep winning. It’s the se-      ing ﬁre. You’ll need, say, a fel-
                                      rum that transforms feeble into      low winner to reassure every-
                                      fearsome. You can even stray         one that things are good. A
    Patriotism is the intrinsic       out of bounds – hey, we’re all       popular teammate to leaven the
creed of American sport. You          human! – and you’ll be forgiv-       tension with humor, knowing
don’t become known as Cap-            en, as long as the ledger shows      you’ll trade a pained smile for
tain America unless you have          positive numbers. Rewrite the        the air cover he provides. A law-
exhibited the holy trinity of         rule book in pursuit of victory.     abiding gentleman to oﬀer
traits: a ﬁery will to win, a bul-   Push beyond arcane conven-           praise, even if it feels unde-
letproof conﬁdence and an ea-        tions. Be conﬁdent, brazen          served. Armed with that, you
gerness to wrap yourself in the       even. If you nudge beyond ac-        can openly shovel scorn on
ﬂag. You need to back it up with     cepted norms and you’re fam-         your critics. Maybe even have
results, obviously, but our           ous, they just let you keep do-      someone knock the hell out of                                  Patrick Reed reacts to a missed putt on the 15th green during
stubborn veneration of these          ing it.                              them.                                                          fourball matches in the Presidents Cup. WARREN LITTLE/GETTY IMAGES
attributes also helps annul any          There will be critics who            Eventually the wins will be-
less admirable character quirks       treat you unfairly, but some         gin to ebb and the losses will
a winner might possess.               folks are just triggered by see-     start to ﬂow, and like lousy ca-                              interest is winning. Who will                                                          of character will sit on the side-
    For example, an unscrupu-         ing a winner do things his own       sino bets the occasional posi-                                 bench Captain America for fear                                                         lines while one with none takes
lous reputation earned as a sal-      way rather than conduct him-         tive won’t cover the many neg-                                 an unproven alternative deliv-                                                         the ﬁeld. But payment for that
low young man is forgotten if a       self like generations of long-       atives. You’ll still receive more                              ers less?                                                                              will be due someone else. Cap-
major victory brings global           dead     predecessors.     They      grace than you give though.                                       It’s like you always say: You                                                       tain America’s end, when it
prestige. It’s simply assumed         wouldn’t be making such a big        And in those moments of loss,                                  make birdies, you don’t hear                                                           comes, won’t be amid the rau-
you’ll rise to the responsibil-       deal of things if you weren’t        people will know you stood ﬁrm                                much.                                                                                  cous cheers and backslapping
ities expected, like honor, in-       Captain America. They’re just        against head winds that ﬂipped                                   Investing in Captain Ameri-                                                         that deﬁned his victories. It will
tegrity, professionalism, diplo-      not supporters of the team.          weaker men. Others will per-                                   ca comes at a cost, of course.                                                         be a somber aﬀair, decided in
macy. You’re representing             Simple as.                           form better, and represent bet-                                Everyone understands that ac-                                                          some nondescript oﬃce when
America, after all.                      There will be challenging         ter, but the team won’t break                                  counting. Longtime allies will                                                         powerful men, an eye trained
    And if you’re congenitally        times, days when you’re just         ranks while its interest and                                   melt away. Reputations built on                                                        on their disillusioned core sup-
incapable of living up to the         trying to dig yourself out of a      yours remain aligned. And that                                 probity will be blemished. Men                                                         porters, say simply, enough.




Jones                                                                                                                                     win at Kansas City and a home
                                                                                                                                          victory over New England.
                                                                                                                                                                                                                                 ﬁdence, players and coaches
                                                                                                                                                                                                                                 believe they always have a
                                                                                                                                             But their season’s resume                                                           chance.
Continued from Page 1C                                                                                                                    also features that blowout loss                                                           But, that defense … the nec-
                                                                                                                                          to Denver, a hapless perfor-                                                           essary heroics on that side of
front corner of the end zone,                                                                                                             mance against Baltimore, a                                                             the ball just don’t come with
but Kenny Vaccaro came out of                                                                                                             split with Indianapolis and a                                                          the level of frequency that
nowhere to pick oﬀ the pass                                                                                                              defense that statistically ranks                                                       championship contenders pro-
and foil that shot at a game-                                                                                                             among the bottom third of the                                                          duce.
opening statement.                                                                                                                        league. And considering all                                                               Houston’s defense did hold
   Watson and Co. did manage                                                                                                              that, the Texans make it hard                                                          bruising back Derrick Henry,
to put the early gaﬀe behind                                                                                                             for you to truly believe in them.                                                      who entered the game averag-
them, eventually taking a 14-0                                                                                                               They deﬁnitely deserve                                                             ing 149 rushing yards in his last
lead into halftime. However,                                                                                                              credit for the way they respon-                                                        four outings, to just 86 yards.
late in the third quarter, while                                                                                                          ded to a high-pressure situa-                                                          But the same unit oﬀered little
poised to re-establish a two-                                                                                                             tion and beat the Titans (win-                                                         resistance to Ryan Tannehill,
touchdown lead following a                                                                                                                ners of six of their seven previ-                                                      who led his team downﬁeld to
Tennessee score, another Wat-                                                                                                             ous games) to avoid ceding                                                             score and pull within three
son pass was tipped at the goal                                                                                                           control of the division to their                                                       points with a 75-yard drive that
line and intercepted in the end                                                                                                           hosts. But ball security and in-                                                       didn’t even take two minutes.
zone. The Titans then took the                                                                                                            consistencies on defense kept                                                             In the next two weeks, it’s
ball the length of the ﬁeld to tie                                                                                                       Tennessee in that game more                                                            important the Texans ﬁgure
the score with 13 minutes to                                                                                                              than any Titans’ heroics.                                                              out how to eliminate the incon-
play.                                                                                                                                        It’s hard to know what to                                                           sistent play on both sides of the
   Suddenly, the Texans found         Titans quarterback Ryan Tannehill and the Texans’ Deshaun                                           make of them because of the                                                            ball. They can certainly con-
their mettle tested again.            Watson talk after the game. CHRISTOPHER HANEWINCKEL/USA TODAY                                       lack of consistency. They’re                                                           tend with any team in the con-
   And twice more they re-                                                                                                                clearly not as good as the team                                                        ference when they play mis-
sponded, outscoring Tennes-                                                                                                               that thumped the Patriots. But                                                         take-free football. But as Sun-
see 10-7 to capture the victory,      when things don’t go exactly         about this Texans team as it                                   they’re clearly better than the                                                        day’s performance, and the
improve to 9-5 and regain sole        according to plan, they can          heads toward the ﬁnal two                                     squad that got thumped by the                                                          season as a whole, has shown,
possession of ﬁrst place in the      overcome such transgressions.        games. Are they actually good                                  Broncos. But, are they special                                                         that’s a big if.
division.                                “We’re capable of executing       enough to avoid self-inﬂicted                                 enough? Special at all?                                                                   Now it’s time to prove them-
   The players drew encour-           in a much diﬀerent way,” said       wounds and handily defeat the                                     Watson makes you want to                                                            selves. Yes, they can quickly re-
agement from their ability to         wide receiver Kenny Stills, who      elite teams of the AFC?                                        say yes. So, too, do the weapons                                                       cover from many missteps. But
handle adversity. They con-           had two touchdown catches.              On one hand, the answer                                     he has on oﬀense, notably                                                             their margin for error is slim.
ﬁrmed the internal beliefs that      “We know we don’t have to play       seems like a resounding yes.                                   Stills, DeAndre Hopkins, Will                                                          When facing elite squads, they
the debacle in Denver would           these close games if we don’t        That’s certainly what you’ll get                               Fuller and Carlos Hyde. And as                                                         may quickly ﬁnd themselves in
not derail them, and they             hurt ourselves.”                     asking any member of the lock-                                 they feed oﬀ of their young                                                           holes that are too large to es-
proved to themselves that even           But that’s the big question       er room. They’ll point to a road                               quarterback’s talents and con-                                                         cape.




DiMeglio                              and upsetting one of the great-
                                      est golf teams of all time.”
                                          In doing so, despite losing
Continued from Page 1C                eight of the 12 points Sunday,
                                      the Internationals gave the
terous galleries and inspired by      Presidents Cup a pulse, for                                      I! LKS H!ILS= NL,LSN J,!'YH[L(D (]HYL                                        P^)^;2^" PS P/ D>)P/> 1^+P3BP/ 5$ 4.4.$ B6 @&.. TR8R N/>bXlUlS# RX.g>/S `lT>A
the leadership of captain Ernie       there was victory in defeat.                                             1]Y LKS =INLYI(L ]1 =S%,F,YS
                                                                                           GS />A +Ra H,2%G-da@ 22C@ !. &-7@O ; C"XNg>/ OO@ CX.> -P:OQ!OOiei <4d;
                                                                                                                                                                                    <l; =^+6VPO& +Ra HPU?lS#.@ 22C@ Ojf' 0X/V>g ag/>>g@ +"lUX?>UN"lX@ +>SS.KUbXSlX
                                                                                                                                                                                    OQOIf@8ggS:A6P"S 0Ba"XS>k<ll; (V3XO^9 6V 6>^ =^+6VPO& +XB"cU.Vl agXS# Yl>"U F
Els, controlled the narrative the     Calls for radical changes need                                                %>DgP/.: ; <6PlSgUK 8?TlSl.g>/>?;
                                                                                           !]LI(S ]1 KS,YI!M L] (]!NI=SY (]!1IY#,LI]! ]1 LKS
                                                                                                                                                                                    6PS>. 22+@ QOQ -: 0X/V>g ag/>>g@ Ojg" 3UPP/@ +:,: _PL =jI'@ \lUTlS#gPS@ %>UXMX/>
                                                                                                                                                                                    OQ=QQ@ 8ggSA 2Xc/X %Xbl. 6PS>.@ 6XT>. R: ,1->lUU@ XS? +>g>/ 6: 4>XS> !XS?! 4l/VUXS?
ﬁrst two days and pushed the         not be answered. There’s life in                      (K,[LSY UU [%,! 1I%S= JD LKS =SJL]YN ,!= YS%,LS=
                                                                                                           G]LI!M ,!= ]J*S(LI]! =S,=%I!SN
                                                                                                                                                                                    F RUUl. 22+@ fII -P/g" 2XaXUU>@ C"lBX#P@ GUUlSPl. iIi'$@ 8ggSA R?MX/? ,: aX..PM>/
                                                                                                                                                                                    +:C:@ ag>b>S -: a>/XW>??lSl@ XS? 0Xgg">M C: 3X#>Sk <lll; HX;6^" N6B6^O LP3O6^^&
Americans into an unfamiliar          this event and it will carry on                         [%S,NS L,'S !]LI(S LK,L PS %>B>TD>/ OO@ eIOQ@ g"> ^Slg>? agXg>.                       ,)(B> P) g"> ^Slg>? agXg>. `/c.g>> )P/ g"> %l.g/lBg P) %>UXMX/>@ =$$ 4lS# ag/>>g@
role where they had to call on        till 2021, when the two meet at
                                                                                          _XSV/cNgBK CPc/g )P/ g"> %l.g/lBg P) %>UXMX/> <g"> 7CPc/g5; >Sg>/>? XS P/?>/              aclg> eeIj@2PBVDPL f'@\lUTlS#gPS@%>UXMX/> OQ=IO@8ggS:A%Xbl? _cB"DlS?>/k <lb;
                                                                                          <g"> 7%l.BUP.c/> agXg>T>Sg ,/?>/5; <X; Xcg"P/lJlS# +Ra HPU?lS#.@ 22C XS? lg.              (V3XO^9 6V 6>^ ]\Z);B9 (V88;66^^ V\ HXO^)3P^" (P^";6VPO& _/PMS *c?SlBV
some heroics to pull out victory.     Quail Hollow in North Carolina.                     X)(UlXg>? ?>DgP/. XS? ?>DgP/. lS NP..>..lPS <BPUU>Bglb>UK@ g"> 7%>DgP/.5;@ gP
                                                                                          .PUlBlg XBB>NgXSB>. )P/ g"> <B/). 83&=.!4 @@ (-&) B> (C' AB-"/)52# 668 &)" ?.2 :!%.B4
                                                                                                                                                                                    22+@ a>b>S `lT>. a9cX/>@ ->M ZP/V@ ->M ZP/V OIIfi@ 8ggS:A*PD>/g 6:agX/V XS? 0XL
                                                                                                                                                                                    %: aB"UXS !XS?! _/PMS *c?SlBV 22+@ ,S> 3lSXSBlXU C>Sg>/@ _P.gPS@ 0X..XB"c.>gg.
    Trailing 6-1 at one point, the        Woods’ ﬁrst crack at cap-                      *>;-/&.!2 <X. TP?l(>?@XT>S?>?@P/ .cNNU>T>Sg>? )/PT glT> gP glT>@g">7+UXS5;ke
                                                                                          <D; XNN/PblS# g"> :/2$-B2,4! '.&.!+!). >B4 .3! <B/). 83&=.!4 @@ (-&) B> (C' AB-"/)52#
                                                                                                                                                                                    IeOOO@ 8ggS:A ag>b>S %: +P"U XS? a"X/PS G: %MP.VlS !XS?! RUUlPgg d/>>SU>X)@ +:C:@
                                                                                                                                                                                    OOI' -P/g" 0X/V>g ag/>>g@ aclg> OjII@\lUTlS#gPS@ %>UXMX/> OQ=IO@ 8ggS:A *X)X>U
Americans won 15 of the last 23       taincy left him wanting for                         668 &)" ?.2 :!%.B4 *>;-/&.!2 <g"> 7%l.BUP.c/> agXg>T>Sg5; X. BPSgXlSlS# 7X?>9cXg>
                                                                                          lS)P/TXglPS5 Nc/.cXSg gP .>BglPS OOe' P) g"> _XSV/cNgBK CP?>k <B; XNN/PblS# g">
                                                                                                                                                                                    [: YX"/XU??lS8/Xb>SX XS? 6PSXg"XS 0: ag>T>/TXSk XS? <b; (V3XO^9 6V 6>^
                                                                                                                                                                                    =I[ %^X"^PO& %Xbl. +PUV F \X/?M>UU 22+@ $'I 2>LlS#gPS 8b>Sc>@ ->M ZP/V@ ->M
points available to capture the       more, whether as a captain or a                     .PUlBlgXglPS TXg>/lXU. XS? ?PBcT>Sg. gP D> lSBUc?>? lS g"> .PUlBlgXglPS NXBVX#>.
                                                                                          <g">7aPUlBlgXglPS +XBVX#>.5;kXS? <?; XNN/PblS# N/PB>?c/>. )P/ .PUlBlglS#@/>B>lblS#@
                                                                                                                                                                                    ZP/V OIIOj@8ggS:A%XTlXS a:aB"XlDU> XS? 8/K>" R:3XUV !XS?! 0P//l.@-lB"PU.@8/."g
                                                                                                                                                                                    F `cSS>UU 22+@ OeIO -P/g" 0X/V>g ag/>>g@ Oig" 3UPP/@ +:,: _PL Of$j@ \lUTlS#gPS@
Cup for the 11th time in 13 at-       player or both. He relishes pres-                   XS?gXDcUXglS#bPg>.PSg">+UXSXS?)P/(UlS#PDW>BglPS.gPg">+UXS:                                %>UXMX/>OQ=QQOf$j@8ggS:A*PD>/g6:%>"S>KXS?8S?/>M*:*>TTlS#
tempts. But the Americans             surized confrontation on the
                                                                                              [%S,NS L,'S 1HYLKSY !]LI(S LK,L g"> ">X/lS# Xg M"lB" g"> CPc/g MlUU                                              ,==ILI]!,% I!1]Y#,LI]!
                                                                                          BPS.l?>/ CPS(/TXglPS P) g"> +UXS <g">7CPS(/TXglPS H>X/lS#5; MlUU BPTT>SB> PS                  ]+6B;X;X? NV9;);6B6;VX #B6^P;B9OR `"> TXg>/lXU. lS g"> aPUlBlgXglPS +XBVX#>
were on edge throughout, and          golf course and he got all he and                   1^+P3BP/ 7$ 4.4. B6 W&.. BR8R N/>bXlUlS# RX.g>/S `lT>@ D>)P/> g"> HPSP/XDU>
                                                                                          4>blS d/P..@ lS g"> ^Slg>? agXg>. _XSV/cNgBK CPc/g )P/ g"> %l.g/lBg P) %>UXMX/>@
                                                                                                                                                                                    X/> lSg>S?>? gP D> .>U)!>LNUXSXgP/K: G) KPc ."PcU? "Xb> XSK 9c>.glPS. P/ l) KPc
                                                                                                                                                                                    MPcU? UlV> gP PDgXlS X??lglPSXU .PUlBlgXglPS TXg>/lXU. <P/ NXN>/ BPNl>. P) .PUlBlgX!
their 16-14 triumph Sunday            his team could handle in the                        UPBXg>? Xg =e$ 0X/V>g ag/>>g@ ig" 3UPP/@ CPc/g/PPT `"/>>@ \lUTlS#gPS@ %>UXMX/>
                                                                                          OQ=IO:
                                                                                                                                                                                    glPS TXg>/lXU. l) KPc />B>lb>? X C%!*,0 P/ &X." ?/lb>;@NU>X.> )>>U )/>> gP BPSgXBg g">
                                                                                                                                                                                    %>DgP/.1-PglB> XS? CUXlT. 8#>Sg@DKA <X; BXUUlS# g"> %>DgP/.1/>.g/cBgc/lS# "PgUlS>
wasn’t secure until the second-       land Down Under.                                        [%S,NS JS ,=GINS=& `HR C,-3G*08`G,- HR8*G-d 08Z _R C,-`G-^R% 3*,0
                                                                                          `G0R `, `G0R _Z `HR C,^*` ,* `HR %R_`,*a FILK]HL 1HYLKSY !]LI(S ,`HR*
                                                                                                                                                                                    Xg <=ii; Q=Q!iO$j <?PT>.glB gPUU!)/>>; P/ <=O=;!QIi!=fII <lSg>/SXglPSXU gPUU; <X.V
                                                                                                                                                                                    )P/ aPUlBlgXglPS d/PcN;k <D; bl.lglS# g"> %>DgP/.1 />.g/cBgc/lS# M>D.lg> XgA "ggN.Ahh
to-last match when Matt Ku-               “The whole team played ex-                      `H8- _Z a^CH 8%6,^*-0R-` _RG-d 8--,^-CR% G- ,+R- C,^*` ,* _Z 8 -,`GCR
                                                                                          ,3 8%6,^*-0R-` 3G2R% \G`H `HR C,^*` 8-% aR*]R% ,- 822 +8*`GRa R-`G`2R%
                                                                                                                                                                                    BX.>.:PTSlX#>Sg.PUcglPS.:BPThN>."PU?lS#.eIOQhkXS?hP/ <B; M/lglS# gP +Ra _XUUPg
                                                                                                                                                                                    +/PB>..lS#@BhP ,TSl 8#>Sg aPUcglPS.@'Q'' %> aPgP 8b>:@aclg> OII@\PP?UXS? HlUU.@
char tied Louis Oosthuizen.           tremely well today on a very                        `,-,`GCR:                                                                                 C8 QOfij: ZPc TXK XU.P PDgXlS BPNl>. P) XSK NU>X?lS#. (U>? lS g">.> B"XNg>/ OO
    It was a thriller, a page tur-    diﬃcult golf course against a
                                                                                                 (YILI(,% I!1]Y#,LI]! YSM,Y=I!M G]LI!M ]! LKS [%,!                                  BX.>. )P/ X )>> blX +8CR* XgA "ggNAhhMMM:?>D:c.BPc/g.:#Pb:+U>X.> D> X?bl.>? g"Xg
                                                                                              GV6;X? Y^)VP" =B6^R `"> bPglS# />BP/? ?Xg> l. =^)^8+^P 7$ 4.UW                        g"> -PglB> XS? CUXlT. 8#>Sg l. Xcg"P/lJ>? gP XS.M>/ 9c>.glPS. XDPcg@XS? N/Pbl?>
ner, a life saver for the Cup.        very formidable International                       <g"> 7]PglS# *>BP/? %Xg>5;@ M"lB" l. g"> ?Xg> )P/ ?>g>/TlSlS# M"lB" HPU?>/. P)
                                                                                          CUXlT.P/GSg>/>.g.lSCUX..>.f@$@XS?'X/>>SglgU>?gPbPg>PSg">+UXS:
                                                                                                                                                                                    X??lglPSXU BPNl>. P)@ .PUlBlgXglPS TXg>/lXU.@ Dcg TXK XV6 X?bl.> KPc X. gP M">g">/
                                                                                                                                                                                    KPc."PcU?bPg>gPXBB>NgP//>W>Bgg">+UXS:
    “Great strides were made,         team,” he said. “They were up                           GV6;X? =^B"9;X^R`"> ?>X?UlS> )P/ bPglS# PS g"> +UXS l. PS 1^+P3BP/ 5$4.4.$
                                                                                          B6 A&.. TR8R N/>bXlUlS# RX.g>/S `lT> <g"> 7]PglS# %>X?UlS>5;: G) KPc />B>lb>? X
                                                                                                                                                                                        1;9;X? 6>^ [9BX N3TT9^8^X6R `"> %>DgP/. MlUU (U> g"> +UXS acNNU>T>Sg <X.
                                                                                                                                                                                    ?>(S>?lSg">+UXS;PSP/D>)P/>6XScX/KeO@eIeIXS?MlUU.>/b>SPglB>PSXUUHPU?>/.
especially in our team play,” Els     big and the guys went in and                        aPUlBlgXglPS +XBVX#>@ lSBUc?lS# X _XUUPg XS? lSg>S? gP bPg> PS g"> +UXS KPc 83O6A
                                                                                          <X; )PUUPM g"> lS.g/cBglPS. BX/>)cUUKk <D; BPTNU>g> B99 P) g"> />9cl/>? lS)P/TXglPS
                                                                                                                                                                                    P) CUXlT. P/ GSg>/>.g. >SglgU>? gP bPg> PS g"> +UXS@M"lB" MlUUA <X; lS)P/T NX/gl>. g"Xg
                                                                                                                                                                                    g"> %>DgP/. (U>? g"> +UXS acNNU>T>Sgk<D; Ul.g g"> lS)P/TXglPS BPSgXlS>? lS g"> +UXS
said. “I really felt that our team    got it done. It came down to                        PS g"> DXUUPgk XS? <B; >L>Bcg> XS? />gc/S KPc/ BPTNU>g>? _XUUPg XBBP/?lS#
                                                                                          gP XS? X. .>g )P/g" lS ?>gXlU lS g"> bPglS# lS.g/cBglPS. .P g"Xg lg l. B)63B99/
                                                                                                                                                                                    acNNU>T>SgkXS?<B;>LNUXlS"PMNX/gl>.TXKPDgXlSBPNl>.P)g">+UXSacNNU>T>Sg:
                                                                                                                                                                                        JI!=I!M !,LHYS ]1 LKS [%,!& I1 (]!1IY#S=$ LKS [%,! NK,%% JI!=
play was really the core of our       the very end. We knew that was                      P^)^;2^" DK g"> %>DgP/.1 SPglB> XS? BUXlT. X#>Sg@ ,TSl 0XSX#>T>Sg d/PcN@ GSB:             ,%% K]%=SYN ]1 (%,I#N ,!= I!LSYSNLN L] LKS #,EI#H# SELS!L
team, and that never was (be-         going to happen.”
                                                                                          <g"> 7-PglB> XS? CUXlT. 8#>Sg5; PS P/ D>)P/> g"> ]PglS# %>X?UlS>: , \B;93P^ 6V            [SY#ILLS= JD ,[[%I(,J%S %,F$ FKSLKSY ]Y !]L NH(K K]%=SY FI%%
                                                                                          \V99V0O3)>;XO6P3)6;VXO8B/";OQ3B9;\//V3P2V6^R                                              YS(SIGS ]Y YSL,I! ,!D [Y][SYLD ]Y I!LSYSNL I! [Y][SYLD H!=SY LKS
fore). We never felt like we              Woods, who was 3-0-0 and                             (YILI(,% I!1]Y#,LI]! YSM,Y=I!M ]J*S(LI!ML]LKS [%,!
                                                                                              8*`GC2R [ ,3 `HR +28- C,-`8G-a *R2R8aR@ R[C^2+8`G,-@ 8-% G-6^-C`G,-
                                                                                                                                                                                    [%,!$K,N 1I%S= , [Y]]1 ]1 (%,I# I! LKSNS (K,[LSY UU (,NSN$]Y 1,I%S=
                                                                                                                                                                                    L]G]LSL],((S[L]YYS*S(LLKS[%,!]YG]LS=L]YS*S(LLKS[%,!R
could play foursomes or four-         became the all-time leader in                       +*,]GaG,-a@ 8-% ,YLI(%S ER1 (]!L,I!N , LKIY=<[,YLD YS%S,NS: `H^a@
                                                                                          Z,^ 8*R 8%]GaR% `, *R]GR\ 8-% C,-aG%R* `HR +28- C8*R3^22Z _RC8^aR Z,^*
                                                                                                                                                                                    %Xg>?A %>B>TD>/ Oi@ eIOQ@ \lUTlS#gPS@ %>UXMX/>@ 020 (!.!4 <7 9!&)!
                                                                                                                                                                                    2Xc/X %Xbl. 6PS>. <%R _X/ -P: e$fi;@ 6XT>. R: ,1->lUU <%R _X/ -P: $I$e;@ +>g>/ 6:
                                                                                                                                                                                                                                                                          #

ball together as a team. We did       matches won in the Presidents                       *GdH`a0GdH`_R833RC`R%`HR*R^-%R*:
                                                                                              Z,^ 08Z R2RC` -,` `, d*8-` `HR *R2R8aRa C,-`8G-R% G- 8*`GC2R [:3 ,3 `HR
                                                                                                                                                                                    4>XS> <%R _X/ -P: ''If;@ [,(KH%N'I NL,!M CISK% - *]!SN %%[$ QOQ -P/g"
                                                                                                                                                                                    0X/V>g ag/>>g@ Ojg" 3UPP/@ +:,: _PL =jI'@ \lUTlS#gPS@ %>UXMX/> OQ=QQ!=jI'
that well.                            Cup with 27, was moved to                           +28- ,-2Z G3 Z,^ <8; %, -,` ],`R `, 8CCR+` `HR +28- 8-% <_; *R`^*- 8 _82!
                                                                                          2,` CHRC4G-d `HR _,[ `, 7,+` ,^`5 3*,0 `HR `HG*% +8*`Z *R2R8aRa: a^_6RC`
                                                                                                                                                                                    <CPc/l>/ OQ=IO;@ `>U>N"PS>A <fIe; i'e!$OII@ 3XB.lTlU>A <fIe; i'e!$$II@ RTXlUA
                                                                                                                                                                                    UWPS>.EN.JWUXM:BPT@ NV>XS>EN.JWUXM:BPT@ WPS>lUUEN.JWUXM:BPT !XS?! R?MX/?
    “The people around the            tears.                                              `, 8-Z 3G-82 ,*%R* ,3 `HR _8-4*^+`CZ C,^*` `, `HR C,-`*8*Z@ *Rd8*%2Raa                    ,: aX..PM>/@ +:C:@ ag>b>S -: a>/XW>??lSl <X?Tlgg>? =4B 3&$ D/$!;@ 0Xgg">M C:
world will look at these guys in          “I’ve cried in pretty much ev-
                                                                                          ,3 \HR`HR* `HR C,^*` %R`R*0G-Ra `H8` Z,^ H8]R 8 *GdH` `, ,+`!,^` ,3 `HR                   3X#>S <X?Tlgg>? =4B 3&$ D/$!;@ 'IY'%,!= - S%%IN %%[$ 'IY'%,!= - S%%IN
                                                                                          *R2R8aRa@G3Z,^ <8;],`R`, 8CCR+``HR +28-@<_; 38G2`, a^_0G` 8 _822,` _Z`HR                  I!LSY!,LI]!,% %%[$ iIO 2>LlS#gPS 8b>Sc>@ ->M ZP/V@ ->M ZP/V OIIee@
a diﬀerent way. I think you guys     ery Cup we’ve won,” he said.                        ],`G-d %R8%2G-R@,* <C; a^_0G``HR _822,` _^` 8_a`8G- 3*,0],`G-d`, 8CCR+`
                                                                                          ,**R6RC``HR+28-,*],`R`,*R6RC``HR+28-8-%@G-RG`HR*C8aR@38G2`,CHRC4
                                                                                                                                                                                    `>U>N"PS>A <eOe; $$i!$=II@ 3XB.lTlU>A <eOe; $$i!$QII@ RTXlUA >?MX/?:.X..PM>/E
                                                                                                                                                                                    Vl/VUXS?:BPT@ .g>b>S:.>/XW>??lSlEVl/VUXS?:BPT@ TXgg">M:)X#>SEVl/VUXS?:BPT@
have seen what can happen. If         “I’ve been doing this a long                        `HR _,[`,7,+` ,^`53*,0`HR`HG*% +8*`Z *R2R8aRa@G- R8CH C8aRZ,^\G22 _R
                                                                                          %RR0R%`,C,-aR-``,`HR*R2R8aRaaR`3,*`HG-8*`GC2R[:3,3`HR+28-:
                                                                                                                                                                                    8B18B,)2!- .B .3! :!%.B42 &)" :!%.B42 /) (B22!22/B)
                                                                                                                                                                                    O
                                                                                                                                                                                        `"> %>DgP/. lS g">.> B"XNg>/ OO BX.>.@ XUPS# Mlg" g"> UX.g )Pc/ ?l#lg. P) >XB"
you compare our team on paper         time. Any time you have mo-                             [9BX ]+:^)6;VX =^B"9;X^R `"> ?>X?UlS> )P/ (UlS# PDW>BglPS. gP g"> +UXS l.
                                                                                          1^+P3BP/ 5$ 4.4.$ B6 @&.. TR8R N/>bXlUlS# RX.g>/S `lT> <g"> 7+UXS ,DW>BglPS
                                                                                                                                                                                    %>DgP/1. )>?>/XU gXL l?>Sgl(BXglPS ScTD>/@ X/>A +Ra HPU?lS#.@ 22C <=O'j;k -P/g"
                                                                                                                                                                                    ZX/? d+@22C <'$'=;k-P/g"ZX/? 2P#l.glB.@2:+:<'Q'e;k+Ra 8?TlSl.g/Xglb> a>/blB>.@22C
with other teams in other             ments where you’re able to do                       %>X?UlS>5;: 8UU PDW>BglPS. gP g"> />Ul>) .Pc#"g Xg g"> CPS(/TXglPS H>X/lS# 83O6A
                                                                                          <X;D>lSM/lglS#k<D;BPS)P/TgPg">_XSV/cNgBK*cU>.@g">2PBXU*cU>.@XS?XSKP/?>/.
                                                                                                                                                                                    <fIee;k+Ra RS>/#K GSB:<IiiO;k+Ra GSg>/T>?lXg>@22C <IIj$;k+Ra ^UglTXg> HPU?lS#.@
sports, you would have laughed        something that is bigger than
                                                                                                                                                                                    22C <iIiO;k XS? +"lUX?>UN"lX RS>/#K aPUcglPS. *>(SlS# XS? 0X/V>glS# 22C <Q'j$;:
                                                                                          P) g"> CPc/gk<B; .gXg>@Mlg" NX/glBcUX/lgK@g"> U>#XU XS? )XBgcXU DX.l. )P/ g"> PDW>BglPS   `"> %>DgP/.1 .>/blB> X??/>.. l.A Ojf' 0X/V>g ag/>>g@ +"lUX?>UN"lX@ +>SS.KUbXSlX
us out of the building. But we        us as an individual, is so much
                                                                                          XS?@ l) N/XBglBXDU>@ X N/PNP.>? TP?l(BXglPS gP g"> +UXS <P/ />UXg>? TXg>/lXU.; g"Xg       OQOIf:
                                                                                          MPcU? />.PUb> .cB" PDW>BglPSk BX" <?; D> (U>? Mlg" g"> CPc/g <BPSg>TNP/XS>Pc.UK           e
                                                                                                                                                                                        CXNlgXUlJ>? g>/T. SPg Pg">/Ml.> ?>(S>? ">/>lS ."XUU "Xb> g"> .XT> T>XSlS#.
gave it a hell of a go and we         more meaningful and so much                         Mlg" X N/PP) P) .>/blB>; XS? .>/b>? cNPS g"> )PUUPMlS# NX/gl>. .P X. gP D> B)63B99/       X.B/lD>?gPg">TlSg">+UXS:

came mightily close to winning        more special.”
Case 19-11626-KG   Doc 704 Filed 12/27/19   Page 5 of 7
                   EXHIBIT      B
Case 19-11626-KG   Doc 704   Filed 12/27/19   Page 6 of 7
                                                                                                                                                   Case 19-11626-KG                       Doc 704         Filed 12/27/19             Page 7 of 7
CMYK                                                                                                                                  Nxxx,2019-12-16,B,004,Bs-BW,E1


 B4                                  N                                                                                                                               THE NEW YORK TIMES, MONDAY, DECEMBER 16, 2019



                                                                                                                                                                                                  MEDIA




Netflix Shuns Commercials, but Not Brands                                                                                                                                                                                                          As ‘Bombshell’ Opens,
FROM FIRST BUSINESS PAGE
cheese) tied to the new Netflix se-
                                                                                                                                                                                                                                                   Talk of Kelly’s Return
ries “Green Eggs and Ham,”                                                                                                                                                                                                                         FROM FIRST BUSINESS PAGE                 ance.
based on the Dr. Seuss book. The                                                                                                                                                                                                                   spoken. Ms. Kelly attended a                It was nearly three years ago
sandwich generated a lot of pub-                                                                                                                                                                                                                   screening of “Bombshell” in New          that Ms. Kelly made her splashy,
licity for Netflix in the lifestyle                                                                                                                                                                                                                York last month, according to two        $69 million deal with NBC, which
press while also putting the Net-                                                                                                                                                                                                                  people familiar with the event, but      gave her a Sunday night news-
flix name in front of the millions of                                                                                                                                                                                                              made no public remarks about it.         magazine show as well as a day-
people who buy a Subway sand-                                                                                                                                                                                                                         Ms. Kelly declined to comment         time slot and made her one of the
wich each day.                                                                                                                                                                                                                                     for this article. On Friday, in an In-   richest personalities in television
   “We believe we will have a more                                                                                                                                                                                                                 stagram post, she wrote that             news. The move went sideways in
valuable business in the long                                                                                                                                                                                                                      watching “Bombshell” was “an in-         a hurry.
term,” Netflix said, “by staying                                                                                                                                                                                                                   credibly emotional experience for           An early broadcast of “Sunday
out of competing for ad revenue                                                                                                                                                                                                                    me,” and that she had seen the           Night With Megyn Kelly” sparked
and instead entirely focusing on                                                                                                                                                                                                                   film “once it was past the point of      criticism after she interviewed
competing for viewer satisfac-                                                                                                                                                                                                                     any possible edits, though there         the Infowars leader Alex Jones,
tion.”                                                                                                                                                                                                                                             are certainly some I would have          and the show failed to find an audi-
   In another recent cross-promo-                                                                                                                                                                                                                  made.”                                   ence. The sunny environment of
tion, Netflix charged the clothing                                                                                                                                                                                                                    Her quietude may be strategic.        morning television proved an odd
company Diesel a license fee to                                                                                                                                                                                                                    Behind the scenes, Ms. Kelly is          fit for Ms. Kelly’s prosecutorial
make outfits inspired by “La Casa                                                                                                                                                                                                                  pondering a route back into the          persona; the anchor initially de-
de Papel,” one of Netflix’s most                                                                                                                                                                                                                   national media, according to sev-        livered poor ratings and caused a
popular shows. Online ads from                                                                                                                                                                                                                     eral people who requested ano-           stir after she offended a guest,
Diesel hammered home the con-                                                                                                                                                                                                                      nymity in describing private con-        Jane Fonda, by asking about her
nection by showing the Netflix                                                                                                                                                                                                                     versations with the anchor.              plastic surgery; she later assailed
name, mentioning “La Casa de Pa-                                                                                                                                                                                                                      In recent weeks, Ms. Kelly has        Ms. Fonda on-air as “Hanoi Jane.”
pel” and featuring characters in                                                                                                                                                                                                                   begun to re-emerge. After months
                                                                                                                                                                                                                                                                                               Since “Megyn Kelly Today” was
                                                                                                                                                                                                                                                   of communicating primarily via
the distinctive red jumpsuits worn                                                                                                                                                                                                                                                          canceled in October 2018, viewer-
                                                                                                                                                                                                                                                   Twitter, she appeared on Tucker
by the show’s protagonists.                                                                                                                                                                                                                                                                 ship for the hour has gone up 9
                                                                                                                                                                                                                                                   Carlson’s prime-time show in Oc-
   Netflix is “actively beefing up                                                                                                                                                                                                                                                          percent, according to Nielsen, a
                                                                                                                                                                                                                                                   tober — to the chagrin of many of
its marketing team,” according to                                                                                                                                                                                                                                                           noticeable uptick when ratings
                                                                                  A scene in the Netflix series “Daybreak,” above, name-checked an array of brands, including Aquaphor and Tide, none                                              Mr. Carlson’s Fox News col-
the research firm Forrester.                                                                                                                                                                                                                                                                across the board have gone down.
                                                                                  of which paid for the mentions. Mike Myers, below, poked fun at product placement in the 1992 film “Wayne’s World.”                                              leagues — and has posted two
“They’re being more flexible in                                                                                                                                                                                                                    self-produced interviews to her             All the while, Ms. Kelly was at-
the types of partnerships they can                                                                                                                                                                                                                 Instagram account, including one         tacked from the left for her com-
offer,” said Ellie Bamford, an exec-                                                                                                                                                                                                               with the House minority leader,          ments over the years at Fox
utive at the marketing agency R/                                                                                                                                                                                                                   Representative Kevin McCarthy.           News, most prominently a seg-
GA.                                                                                                                                                                                                                                                   Still, these appearances are a        ment where she insisted that
   When Netflix worked with Sam-                                                                                                                                                                                                                   far cry from Ms. Kelly’s previous        Santa Claus is white. (The Santa
sung and Aviation American Gin                                                                                                                                                                                                                     perch as a daily presence in Amer-       uproar is mentioned several times
on a commercial last month fea-                                                                                                                                                                                                                    ican living rooms, first in prime        in “Bombshell.”) Last fall, she
turing the actor Ryan Reynolds                                                                                                                                                                                                                     time on Fox News and then, less          stunned co-workers by musing
and his new Netflix film “6 Under-                                                                                                                                                                                                                 successfully, in the 9 a.m. hour of      on-air that it was once appropriate
ground,” no money changed                                                                                                                                                                                                                          NBC’s “Today.” On Fox News, she          for white people to dress up in
hands. For Netflix, such deals are                                                                                                                                                                                                                 regularly drew two million to            blackface for Halloween. Days lat-
mostly about keeping people                                                                                                                                                                                                                        three million viewers a night; her       er, her show was canceled.
aware of the Netflix brand.                                                                                                                                                                                                                        Instagram videos have received a            Ms. Kelly believed that NBC ex-
   Netflix declined to say whether                                                                                                                                                                                                                 small fraction of that.                  ecutives had used the blackface
deals with companies would be-                                                                                                                                                                                                                        Ms. Kelly’s portrayal in “Bomb-       uproar as a pretext to fire her be-
come a larger revenue stream in                                                                                                                                                                                                                    shell” may return the anchor to          cause they were uncomfortable
the future.                                                                                                                                                                                                                                        public consciousness, and the de-        with her reporting on the net-
   But companies have long been                                                                                                                                                                                                                    piction is, on balance, a positive       work’s own harassment scandal,
eager to go into business with Net-                                                                                                                                                                                                                one. Ms. Theron’s Kelly is a tack-       involving the “Today” host Matt
flix, even before it scored 34 Gold-                                                                                                                                                                                                               sharp anchor who presses Donald          Lauer, who had been fired after al-
en Globe nominations this month.                                                                                                                                                                                                                   J. Trump on his sexism during a          legations of sexual misconduct in
The platform has something                                                                                                                                                                                                                         major debate, puts up with verbal        November 2017. On Twitter, she
brands crave: a young audience.                                                                                                                                                                                                                    abuse from right-wing trolls (and
Its average viewer is 31, part of a                                                                                                                                                                                                                newsroom colleagues) and ulti-
group highly sought by compa-                                                                                                                                                                                                                      mately comes forward about be-           Any attempt to revive
nies as younger people avoid                                                                                                                                                                                                                       ing harassed by Mr. Ailes, a testi-
broadcast and cable television                                                                                                                                                                                                                     monial that seals the once-invinci-      her fortunes will likely
and are known to hate ads.                                                                                                                                                                                                                         ble TV king’s fate.
                                                                                                                                                                                                                                                      But like the real-life Ms. Kelly,
                                                                                                                                                                                                                                                                                            face resistance.
   “Brands want to be in front of
this audience,” Ms. Bamford said.                                                                                                                                                                                                                  the movie version has already
“Reaching these unreachables,                                                                                                                                                                                                                      proved divisive.                         continues to suggest a double
these cord-cutters who don’t want                                                                                                                                                                                             EVERETT COLLECTION      In The New York Times,                standard: Last week, she posted a
to be fed an ad, is a huge concern.”                                                                                                                                                                                                               Manohla Dargis described the on-         video from an early-2000s episode
                                                                                  trolling it and keeping it very                                               in promotional campaigns and             Netflix’s rivals, which have ac-                                                   of Comedy Central’s “The Man
   Major companies flirt with Net-                                                                                                                                                                                                                 screen Ms. Kelly as “a warrior”
                                                                                  tight.”                                                                       has recently hired people away           tively courted companies with of-         who “could lead an army or may-          Show” in which Jimmy Kimmel,
flix on social media, and Netflix is                                                 Netflix is careful to guard its                                            from Fox, Lionsgate and other            fers to display their products on-
flirting back. This month, the com-                                                                                                                                                                                                                be a rebellion, if she chose,” even      now the host of ABC’s late-night
                                                                                  reputation, asking some of the                                                media companies. In a recent job         screen — even introducing them            as the character hesitates be-           program, wore blackface to por-
pany’s Twitter account, with sev-                                                                                                                               listing for a position in Europe,        to showrunners and providing
                                                                                  companies it has worked with to                                                                                                                                  tween principle and ambition.            tray the basketball player Karl
en million followers, participated                                                                                                                              Netflix said it wanted to “amplify       them with script drafts. Hulu, for
                                                                                  avoid putting its logo on dart                                                                                                                                   (The film also dings Ms. Kelly for       Malone.
in a saucy meme about things peo-                                                                                                                               the scope and impact of our mar-         instance, has a team dedicated to
                                                                                  boards, paper napkins and door-                                                                                                                                  lobbing softball questions at Mr.           “America’s late night darling
ple say during sex, trading quips                                                                                                                               keting campaigns when we work            working brands into its shows,
                                                                                  mats. But marketing executives                                                                                                                                   Trump in a 2016 prime-time inter-        Jimmy Kimmel? Who every Hol-
about it with the Wendy’s Twitter                                                                                                                               with other brands.”                      with the number of paid arrange-
                                                                                  said Netflix was increasingly                                                                                                                                    view.) But Ms. Dargis, as well as        lywood star cozies up to?” Ms.
account (3.4 million followers)                                                                                                                                    This summer, Netflix’s biggest        ments increasing 200 percent
and Penguin Random House (1.3                                                     open to lending its name to out-                                                                                                                                 critics at BuzzFeed News and The         Kelly tweeted. “The very same
                                                                                  side projects, including joint mar-                                           series, “Stranger Things,” a su-         from 2018 to 2019, it said. Netflix       Guardian, also faulted the film-         stars who then lecture the rest of
million followers). Last spring,                                                                                                                                pernatural sci-fi show set in the        does not have an equivalent team.
Netflix posted a tweet that includ-                                               keting campaigns and products                                                                                                                                    makers for playing down Ms.              us on woke culture? Whatever
                                                                                  based on its shows.                                                           1980s, struck deals with 75 compa-          Still, products have appeared in       Kelly’s role in Mr. Ailes’s success;     could he have done??”
ed a photo of nine cast members                                                                                                                                 nies. In one, Netflix teamed up          Netflix shows for years (In 2013, a
from one of its original shows,                                                      With so much content, Netflix                                                                                                                                 after all, she was a willing star on        Her attack on Mr. Kimmel is
                                                                                  has had trouble sustaining atten-                                             with Baskin Robbins on new ice           blogger posted a slide show of at         his network for years.                   typical of the online persona Ms.
“Sense8,” as they appeared to be                                                                                                                                cream flavors like the chocolate-        least 57 corporate mentions on
                                                                                  tion for some shows, which can                                                                                                                                      Her rocky tenure at NBC —             Kelly has cultivated over the past
celebrating in an Audi convert-                                                                                                                                                                          “House of Cards.”) Research last
                                                                                  come and go in a weekend of                                                                                                                                      where she clashed with col-              year. In between updates on her
ible, and then had a joking ex-                                                                                                                                                                          year suggested that more brand-
                                                                                  binge-watching, never to be men-                                                                                                                                 leagues and drew low ratings —           family life in Manhattan and a
change about it with the Audi ac-
count (two million followers).                                                    tioned again. The arrangements                                                Giving shout-outs                        name products appeared on                 has dimmed the likelihood of a re-       newly adopted dog, Ms. Kelly has
                                                                                                                                                                                                         shows tagged as Netflix Originals         turn to broadcast television. In-        aimed spiky commentary at the
   In contrast to its cheery social-                                              with the brands are one way it can
                                                                                  keep attention focused on a given
                                                                                                                                                                onscreen and flirting                    compared with the ones it streams         stead, Ms. Kelly has discussed po-       mainstream media, including for-
media tone, Netflix is “not neces-
sarily the easiest to work with” on                                               program. This month, Netflix                                                  with companies on                        from other studios.
                                                                                                                                                                                                            In the recent post-apocalyptic
                                                                                                                                                                                                                                                   tential jobs in digital news, includ-
                                                                                                                                                                                                                                                   ing conversations with podcast
                                                                                                                                                                                                                                                                                            mer NBC colleagues like Seth
                                                                                                                                                                                                                                                                                            Meyers and the “Today” host
promotional partnerships with                                                     posted a job listing for someone
companies, said Stacy Jones, the                                                  who would develop products,                                                   social media.                            series “Daybreak,” characters             production companies, according          Craig Melvin.
                                                                                                                                                                                                         comment on the array of products          to the people familiar with her             On Mr. Carlson’s show in Octo-
chief executive of the entertain-                                                 games and events to “drive mean-
                                                                                                                                                                                                         stockpiled in an apartment: Red           thinking.                                ber, Ms. Kelly faulted NBC for fail-
ment marketing company Holly-                                                     ingful show awareness” and make                                               icing-topped Eleven’s Heaven,            Bull energy drinks, Settlers of              Ms. Kelly, the people said, be-       ing to commission an independent
wood Branded. She described                                                       them “part of the zeitgeist for                                               named after the character Eleven,        Catan board games, Tide Pods              lieves she can find a niche as an        investigation of its newsroom cul-
Netflix as “very picky,” saying it                                                longer periods of time.”                                                      and Upside Down Pralines, a ref-                                                                                            ture. Her appearance was a hit:
                                                                                                                                                                                                         and more. None of the companies           equal-opportunity skeptic amid a
“wants to be the lead.”                                                              Netflix has a brand partner-                                               erence to the alternate dimension                                                  divided news media. She has told         More than four million people
                                                                                                                                                                                                         paid to be included. But such prod-
   “They’re in a power position                                                   ships group, led by the executive                                             in the show, the Upside Down. In                                                   friends that she did not feel com-       tuned in, higher than Mr. Carlson’s
                                                                                                                                                                                                         uct placements can be a boon to
right now,” Ms. Jones said. “They                                                 Barry Smyth, which works with                                                 another deal, Coca-Cola briefly re-                                                fortable at her previous employ-         average audience and making it
                                                                                                                                                                                                         producers who are looking to have
know the market, and they’re con-                                                 companies to use Netflix’s name                                               vived the failed 1985 beverage                                                     ers. “I felt like the Rachel Maddow      the most-watched program in all
                                                                                                                                                                                                         realistic props in a scene without
                                                                                                                                                                New Coke, which appeared in              having to pay for them.                   of Fox News and the Sean Hannity         of cable that night.
                                                                                                                                                                “Stranger Things” episodes, add-            In the new Netflix holiday mov-        of NBC,” she has said.                      Her efforts since have not had
          IN THE UNITED STATES BANKRUPTCY COURT                                 to be actually received on or before February 3, 2020, at 4:00 p.m.             ing to its retro atmosphere.
                 FOR THE DISTRICT OF DELAWARE                                   prevailingEasternTime:(i)Debtors:PESHoldings,LLC,1735MarketStreet,                                                       ie “The Knight Before Christmas,”            Ms. Kelly is not currently re-        the same reach. Ms. Kelly joined
 In re:                                   ) Chapter 11                          Philadelphia, Pennsylvania 19103, Attn.: John McShane; (ii) Counsel to             The brands did not pay to ap-         a character spends nearly three           stricted from working for another        Instagram last month to promote
 PES HOLDINGS, LLC, et al.,1              ) Case No. 19-11626 (KG)              the Debtors:Pachulski Stang Ziehl & Jones LLP,919 N.Market Street,17th
                            Debtors. ) (Jointly Administered)                   Floor,P.O.Box 8705,Wilmington,Delaware 19899,Attn:Laura Davis Jones,            pear on the show, but Netflix took       minutes exploring a Sony televi-          outlet, and she is still collecting      an interview she secured with a
  NOTICE OF HEARING TO CONSIDER CONFIRMATION                                    James E. O’Neill, and Peter J. Keane -and- Kirkland & Ellis LLP, 300 North
                                                                                LaSalle, Chicago, Illinois 60654, Attn: Edward O. Sassower P.C., Steven N.
                                                                                                                                                                a licensing fee for a “Stranger          sion and Amazon’s Echo smart              the remainder of her roughly $30         young TV producer involved in a
   OF THE CHAPTER 11 PLAN FILED BY THE DEBTORS
  AND RELATED VOTING AND OBJECTION DEADLINES                                    Serajeddini,and Matthew C.Fagen;(iii) United States Trustee: Office of          Things” promotion in London de-          speaker. Both products were in-           million exit agreement with NBC,         dust-up at ABC News over the net-
                                                                                the United StatesTrustee for the District of Delaware,844 King Street,Suite
    PLEASE TAKE NOTICE THAT on December 11,2019,the United States               2207, Lockbox 35,Wilmington, Delaware 19801, Attn.: David Buchbinder;           signed by the immersive-theater          cluded free, but their presence set       according to two people familiar         work’s decision, several years
BankruptcyCourtfortheDistrictofDelaware(the“Court”)enteredanorder
(the“Disclosure Statement Order”) (a) authorizing PES Holdings, LLC and
                                                                                (iv) Counsel to the Official Committee of Unsecured Creditors:                  company Secret Cinema, which             off a flurry of news articles and         with the terms of her deal. Other        ago, not to air an investigative re-
                                                                                Brown Rudnick LLP,Seven Times Square,New York,New York 10036,Attn.:
its affiliated debtors and debtors in possession (collectively,the“Debtors”),   Robert J.Stark and Max D.Schlan -and- Brown Rudnick LLP, One Financial          recreated a mall from the series         discussions on social media. Al-          people who have spoken with her          port about Jeffrey Epstein. The in-
to solicit acceptances for the Joint Chapter 11 Plan of PES Holdings,LLC and    Center, Boston, Massachusetts 02111, Attn.: Steven D. Pohl and Sharon I.
Its Debtor Affiliates (as modified, amended, or supplemented from time          Dwoskin -and- Elliott Greenleaf,P.C.,1105 North Market Street,Suite 1700,       that sold special cosmetics from         though much of the commentary             say they do not expect an immi-          terview has been viewed about
to time, the “Plan”);2 (b) approving the Disclosure Statement for the Joint                                                                                                                                                                        nent career announcement.                272,000 times on YouTube.
Chapter 11 Plan of PES Holdings,LLC and Its Debtor Affiliates (the“Disclosure
                                                                                Wilmington, Delaware 19801, Attn.: Rafael X. ZahralddinAravena and
                                                                                Jonathan M.Stemerman;and (v) Counsel to the DIP Lenders:Davis Polk
                                                                                                                                                                Mac and products from Coach.             was mocking, it drew attention to
Statement”) as containing “adequate information” pursuant to section            & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017, Attn.:          The pop-up mall opened in No-            an otherwise standard seasonal               “She will be an asset to any tele-       On Mr. Carlson’s show, Ms.
1125 of the Bankruptcy Code; (c) approving the solicitation materials and       Damian S.Schaible and Aryeh E.Falk -and- Morris,Nichols,Arsht & Tunnell
                                                                                                                                                                vember, four months after Netflix                                                  vision (or other) network who is         Kelly said she was relishing
documents to be included in the solicitation packages (the “Solicitation        LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,                                                    film.
Packages”); and (d) approving procedures for soliciting, receiving, and         Delaware198991347,Attn.:RobertJ.DehneyandAndrewR.Remming                        made the show’s third season                                                       seeking an exceptional journalist        spending time with her young
tabulatingvotesonthePlanandforfilingobjectionstothePlan.                                              ADDITIONAL INFORMATION                                                                                Such appearances are part of a
    PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court                                                                                              available to subscribers.                                                          who has a gift of finding the right      children. But her comments sug-
will consider Confirmation of the Plan (the “Confirmation Hearing”) will
                                                                                    Obtaining Solicitation Materials. The materials in the Solicitation                                                  long history of corporate cameos,
                                                                                Package are intended to be self-explanatory. If you should have any
                                                                                                                                                                   The platform does not need to                                                   angle to a story or interview,” said     gested that “Bombshell,” and Ms.
commence on February 6, 2020 at 9:00 a.m. prevailing Eastern Time,              questions or if you would like to obtain additional solicitation materi-                                                 like Ray-Ban in “Top Gun” and                                                      Theron’s portrayal of her, might
beforetheHonorableKevinGross,intheUnitedStatesBankruptcyCourtfor                als (or paper copies of solicitation materials if you received a CD-ROM         make money from major compa-                                                       Eric Bolling, a former Fox News
the District of Delaware,located at 824 Market Street,6th Floor,Courtroom       or flash drive), please feel free to contact the Debtors’ Notice and Claims                                              Reese’s Pieces in “E.T. the Extra-        personality who now hosts a na-          not be the final word.
Three,Wilmington,Delaware19801.                                                 Agent, by: (a) calling the Debtors’ restructuring hotline at (866) 989-         nies to benefit from working with        Terrestrial.” Mike Myers even
    PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTIN-                  6147 (domestic toll-free) or (818)-906-8300 (international toll) (ask
                                                                                                                                                                them. The idea is to fuel subscrip-                                                tional affairs show for Sinclair            “I’ll get back on that horse soon,
UED FROM TIME TO TIME BY THE COURT OR THE DEBTORS WITHOUT FUR-                  for Solicitation Group); (b) visiting the Debtors’ restructuring website at:                                             joked about product placement in          Broadcast Group.                         because this has been fun,” Ms.
THER NOTICE OTHER THAN BY SUCH ADJOURNMENT BEING ANNOUNCED
IN OPEN COURT OR BY A NOTICE OF ADJOURNMENT FILED WITH THE COURT
                                                                                https://cases.omniagentsolutions.com/pesholdings2019/; and/or (c)               tions by drumming up interest in         “Wayne’s World”: “I will not bow
ANDSERVEDONALLPARTIESENTITLEDTONOTICE.
                                                                                writing to PES Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
                                                                                                                                                                its shows through alliances with                                                      Any attempt to revive her for-        Kelly told Mr. Carlson, smiling.
  CRITICAL INFORMATION REGARDING VOTING ON THE PLAN
                                                                                Ave., Suite 100,Woodland Hills, CA 91367. You may also obtain copies of                                                  to any sponsor,” he declared, pos-        tunes, however, will face resist-        “I’ll probably get back out there.”
                                                                                any pleadings filed in these chapter 11 cases for a fee via PACER at: http://   “brands where we feel like their
    Voting Record Date. The voting record date is December 6, 2019              www.deb.uscourts.gov. Please be advised that the Notice and Claims                                                       ing with a slice from Pizza Hut.
(the “Voting Record Date”), which is the date for determining which
Holders of Claims or Interests in Classes 3, 4, and 5 are entitled to vote on
                                                                                Agent is authorized to answer questions about, and provide additional           audience will love our content as           Some streaming subscribers
                                                                                copies of,solicitation materials,but may not advise you as to whether you
thePlan.                                                                        shouldvotetoacceptorrejectthePlan.                                              much as our audience does,” Net-         have deemed the constant pres-
    Voting Deadline. The deadline for voting on the Plan is on                      Filing the Plan Supplement. The Debtors will file the Plan
February 3, 2020, at 5:00 p.m. prevailing Eastern Time (the “Voting             Supplement (as defined in the Plan) on or before January 21,2020 and will
                                                                                                                                                                flix said in a statement.                ence of products to be annoying
Deadline”). If you received a Solicitation Package, including a Ballot and
intend to vote on the Plan you must: (a) follow the instructions care-
                                                                                servenoticeonallHoldersofClaimsorInterestsentitledtovoteonthePlan,                 In a conference call with ana-        and “a big turnoff.” And many
                                                                                which will: (a) inform parties that the Debtors filed the Plan Supplement;
fully; (b) complete all of the required information on the ballot; and          (b) list the information contained in the Plan Supplement;and (c) explain       lysts this year, the Netflix chief ex-   companies have tired of the effort
(c) execute and return your completed Ballot according to and as set            howpartiesmayobtaincopiesofthePlanSupplement.
forth in detail in the voting instructions so that it is actually received          BINDING NATURE OF THE PLAN: IF CONFIRMED, THE PLAN SHALL
                                                                                                                                                                ecutive Reed Hastings said the           that goes into negotiating product
by the Debtors’ notice and claims agent, Omni Management Group, Inc.            BIND ALL HOLDERS OF CLAIMS AND INTERESTS TO THE MAXIMUM                         “Stranger Things” promotions             placements, wondering whether a
(the“Notice and Claims Agent”) on or before the Voting Deadline. A fail-        EXTENT PERMITTED BY APPLICABLE LAW, WHETHER OR NOT SUCH
uretofollowsuchinstructionsmaydisqualifyyourvote.                               HOLDER WILL RECEIVE OR RETAIN ANY PROPERTY OR INTEREST IN                       were intended “to get more people        few TV commercials and bill-
 CRITICAL INFORMATION REGARDING OBJECTINGTOTHE PLAN                             PROPERTY UNDERTHE PLAN,HAS FILED A PROOF OF CLAIM INTHESE                       excited about ‘Stranger Things,’
    ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND                    CHAPTER 11 CASES, OR FAILED TO VOTE TO ACCEPT OR REJECT THE                                                              boards could reach the same num-
INJUNCTION PROVISIONS, AND ARTICLE X.F CONTAINS A THIRD-PARTY                   PLANORVOTEDTOREJECTTHEPLAN.                                                     so they join Netflix, they tell their    ber of people with less trouble.
RELEASE. THUS,YOU ARE ADVISED TO REVIEW AND CONSIDER THE PLAN                   Dated:December 16, 2019,Wilmington, Delaware, /s/ Peter J. Keane            ,
CAREFULLYBECAUSEYOURRIGHTSMIGHTBEAFFECTEDTHEREUNDER.                            Laura Davis Jones (DE Bar No. 2436), James E. O’Neill (DE Bar No. 4042),        friends about it.”                          Carrie Drinkwater, the execu-
    YOU MAY ELECT NOT TO GRANT THE RELEASES CONTAINED IN ARTICLE
X.F OFTHE PLAN ONLY IFYOU (A) DO NOTVOTETO ACCEPTTHE PLAN AND (B)
                                                                                Peter J. Keane (DE Bar No. 5503), PACHULSKI STANG ZIEHL & JONES
                                                                                LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,
                                                                                                                                                                   The same logic may extend to          tive director of integrated invest-
RETURN A BALLOT CHECKINGTHE BOXTO“OPT OUT”FROMTHETHIRD PARTY                    Delaware 19899-8705 (Courier 19801), Telephone: (302) 652-4100,                 product placements. Netflix has          ments at the Mediahub agency,
RELEASES. SUBJECT TO ANY FINAL ORDER OF THE BANKRUPTCY COURT TO                 Facsimile: (302) 652-4400, Email: ljones@pszjlaw.com, pkeane@pszjlaw.
THE CONTRARY, REGARDLESS OF WHETHER THE COURT DETERMINES THAT                   com, joneill@pszjlaw.com -and- Edward O. Sassower, P.C., Steven N.              typically left such decisions up to      said her team once tried to fit a cli-
YOUHAVEARIGHTTOOPT-OUTOFTHERELEASES,IFYOU(A)VOTETOACCEPT                        Serajeddini (admitted pro hac vice), Matthew C. Fagen (admitted pro hac
                                                                                vice), KIRKLAND & ELLIS LLP, KIRKLAND & ELLIS INTERNATIONAL
                                                                                                                                                                individual producers, saying in a        ent into the plot of the Netflix
THE PLAN, (B) FAIL TO SUBMIT A BALLOT BY THE VOTING DEADLINE, OR (C)
SUBMITTHE BALLOT BUT ABSTAIN FROMVOTINGTO ACCEPT OR REJECTTHE                   LLP, 601 Lexington Avenue, New York, New York 10022,Telephone: (212)            statement that “most of the              show        “Unbreakable      Kimmy
PLAN ORVOTETO REJECTTHE PLAN AND,IN EITHER CASE,FAILTO CHECKTHE                 446-4800, Facsimile: (212) 446-4900, Email: edward.sassower@kirkland.
BOX TO “OPT OUT” FROM THE THIRD PARTY RELEASES, IN EACH CASE YOU                com, steven.serajeddini@kirkland.com, matthew.fagen@kirkland.com,               brands that appear in shows and          Schmidt,” only to balk after the
WILL BE DEEMED TO CONSENT TO THE RELEASES SET FORTH IN ARTICLE X.F              Co-Counsel to the Debtors and Debtors in Possession
                                                                                1
                                                                                                                                                                movies are added by creators who         production company involved set
OFTHEPLAN.                                                                         The Debtors in these chapter 11 cases, along with the last four digits
    Plan Objection Deadline. The deadline for filing objections to              of each Debtor’s federal tax identification number, are: PES Holdings,          believe they add to the authentici-      an “astronomical” price.
the Plan is February 3, 2020, at 4:00 p.m. prevailing Eastern Time              LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952);       ty of the story.” Netflix added that
(the “Plan Objection Deadline”). All objections to the relief sought at         PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES                                                        “It’s a lot of money to integrate,”
the Confirmation Hearing must: (a) be in writing; (b) conform to the            Intermediate, LLC (0074); PES Ultimate Holdings, LLC (6061); and                “instances where those place-            she said, “and it’s really hard to do
Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state,      Philadelphia Energy Solutions Refining and Marketing LLC (9574). The
withparticularity,thelegalandfactualbasisfortheobjectionand,ifpracti-           Debtors’service address is: 1735 Market Street,Philadelphia,Pennsylvania        ments are paid are rare and not a        it in an authentic way, and you                                                                    HILARY B GAYLE/LIONSGATE
cable,aproposedmodificationtothePlan(orrelatedmaterials)thatwould
resolve such objection; and (d) be filed with the Court (contemporane-
                                                                                19103.
                                                                                2
                                                                                   Capitalized terms not otherwise defined herein shall have the same
                                                                                                                                                                business focus for us.”                  don’t know how much it will res-          Charlize Theron, as Megyn Kelly, with Liv Hewson, as Lily Balin, in the
ously with a proof of service) and served upon the following parties so as      meaningsascribedtotheminthePlan.                                                   That is a contrast with many of       onate.”                                   movie “Bombshell.” Ms. Kelly did not participate in the making of the film.
